In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00121-CR
     ___________________________

  JEREMY JAMES GILLETTE, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 235th District Court
          Cooke County, Texas
      Trial Court No. CR19-00911


 Before Womack, Wallach, and Walker, JJ.
 Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

      Appellant Jeremy James Gillette attempts to appeal the trial court’s “Agreed

Order Substituting Counsel.” On September 8, 2021, we notified Gillette of our

concern that we lack jurisdiction over his appeal because the trial court has not

entered any appealable orders. See McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—

Fort Worth 1996, no pet.) (per curiam) (holding that a court of appeals generally only

has jurisdiction to consider an appeal by a criminal defendant where there has been a

judgment of conviction). We informed Gillette that we could dismiss his appeal for

want of jurisdiction unless he or any party desiring to continue the appeal filed a

response by September 20, 2021, showing grounds for continuing the appeal. See Tex.

R. App. P. 43.2(f), 44.3. Gillette has not filed a response. Accordingly, we dismiss his

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); McKown, 915 S.W.2d

at 161.

                                                      /s/ Dana Womack

                                                      Dana Womack
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 14, 2021




                                           2